IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DEPARTMENT OF REVENUE,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4222

JOSHUA A. COTTRELL and
LAUREN M. SMITH,

      Appellees.

____________________________/

Opinion filed April 15, 2015.

An appeal from an order of the Division of Administrative Hearings, James H.
Peterson, III, Judge.

Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Assistant Attorney
General, Tallahassee, for Appellant.

No appearance for Appellees.



PER CURIAM.

      The Department of Revenue correctly asserts that the Final Administrative

Support Modification Order entered by the Administrative Law Judge was in error

because the subject-matter jurisdiction of Division of Administrative Hearings was

not properly invoked under section 409.2563, Florida Statutes (2014). See Dep’t

of Revenue v. Dove, 152 So. 3d 1278 (Fla. 1st DCA 2015). The order on appeal is
vacated, and the case is remanded to the Division of Administrative Hearings with

instructions to enter an order directing the Department of Revenue to begin

modification proceedings under section 409.2563.

            REVERSED AND REMANDED.

CLARK, ROWE, and MAKAR, JJ., CONCUR.